DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Amendment filed November 30, 2021 has been fully considered and entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by McDonald et al. (US 6,648,520 B2) or, in the alternative, under 35 U.S.C. 103 as obvious over McDonald et al. (US 6,648,520 B2), as evidenced by Osborn et al. (US 4,812,006); Motohara (US 9,435,925 B2); and Saito et al. (US 7,452,138 B2).
Regarding claims 1-3 and 7; McDonald et al. discloses an optical assembly (see Figures 2 and 3, wherein the optical assembly is comprised of retainer 76, fibers 130 and ferrule 20) configured to be assembled to a housing (plug body 14, including shaft 52/54; see Figure 3) of an optical connector (fiber optic plug 10) and comprising: 
5an optical ferrule (ferrule 20); 
an optical fiber (optical fiber 130) retainer (crimp band support tube 76; see Figures 2, 3 and 6; see column 10, line 65, through column 11, line 19) spaced apart from the optical ferrule (ferrule 20; see Figure 3) and configured to be attached to the housing (plug body 14, including shaft 52/54; retainer 76 is attached via intervening structure as illustrated in Figure 3); and 
an optical fiber (optical fiber 130) permanently attached to the optical ferrule (ferrule 20) at a first location of the optical fiber (fiber 130) and attached to the optical fiber retainer (76) at a second location (see Figure 3), spaced apart from the first location (see Figure 3), of the 10optical fiber (optical fiber 130), 
wherein the cable retainer (76) has a first end with a first opening (the first end is defined by a first end face and curved outer walls adjacent the first end face with an opening therein; see Figure 6) for the optical fiber (130) and a second end (the second end is defined by a second end face and curved outer walls adjacent the second end face with an opening there; see Figure 6) with a second opening for the optical fiber (130) and the optical fiber (130) is not perpendicular to a major surface of at least one of the first end and the second end of the cable retainer (see Figure 6; the major surface, i.e. the largest outside surface of element 76, is sloped with respect to the ends and thus the optical fiber 130, which extends through the central hole of the retainer 76, is not perpendicular to a major surface, which is sloped at the at least one end of the cable retainer 76; see Figures 2, 3, and 6);
wherein when the optical assembly (retainer 76, fibers 130 and ferrule 20) is assembled to the housing (shaft 52/54 of plug body) of the optical connector (10), the optical fiber retainer (76) is attached to the housing and provides the only attachment of the optical assembly to the housing (the ferrule 20 floats within the housing, and the retainer 76 is connected to the housing via the intervening crimp structure, thereby securing the position of the optical fibers 130 within the connector body; see column 10, line 65, through column 11, line 19);
wherein when the optical assembly is assembled to the housing (14) of the optical connector (10), the optical ferrule (20) rests on a support feature (18; see Figure 3) of the housing (18 is a support feature provided within the housing 14), and wherein when 20the optical connector (10) mates with a mating optical connector, the optical ferrule (20) floats within the housing (14/18);
wherein the cable retainer (76) includes fingers (see the spaced portions forming fingers at the smaller end of cable retainer 76 in Figure 6) configured to grip the optical fiber in response to a force applied to the fingers (see column 10, line 65, through column 11, line 19; the cable retainer 76 grips the fibers therein when the crimp band is pressed there-upon). 
Should Applicant disagree that the curved outer walls of the cable retainer (76) of McDonald et al. also define major surfaces of the first and second ends of the cable retainer (76), the examiner takes Official notice end openings of optical fiber retention elements are routinely defined with major surfaces that are tapered and therefore not perpendicular to optical fibers within the retention elements.  For example: 
Osborn et al. (US 4,812,006) discloses a cable retention element (76; see Figure 1) having a tapered major surface (88) at a first end (64) which allows for easier insertion of the fiber optic cable (20);
Motohara (US 9,435,925 B2) discloses a retention element (4; see Figure 1) that includes tapered major surfaces (16 and 17) at first and second ends which allow for easy insertion of the optical fiber cable (1; see column 3, lines 25-34); and
Saito et al. (US 7,452,138 B2) discloses an optical fiber insertion hole (224) having cable retainer (clamping portion 4; see Figure 1) which has a tapered major surface (45b) at a first end to allow for easy insertion of the optical fiber cable (see column 22, lines 3-14).
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a major surface in the form of a tapered surface of the opening at one or both of the first and second ends the cable retention element (76) of McDonald et al. for the purpose of allowing for easy insertion of the optical fiber cable into the widened opening provided by the tapered end and guiding of the optical fiber cable into the bore therein without damaging the optical fiber, such that the optical fiber is not perpendicular to the major surface of at least one of the first end and the second end of the cable retainer, since the provision of tapered major surfaces at end openings of retention members was a known alternative opening arrangement in prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the optical assembly defined by claim 4, wherein the optical ferrule comprises a top major top surface opposite a bottom major mating surface, the optical fiber permanently attached to the top major surface, the major mating surface configured to slidably contact a corresponding mating surface of a mating light 25coupling unit, the major mating surface comprising a plurality of spaced apart posts extending therefrom in combination with all of the limitations of base claim 1.  Claims 5 and 6 depend from claim 4.  
Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-3 and 7 under 35 U.S.C. 102(a)(1) as allegedly being anticipated by McDonald et al. (US 6,648,520 82);  Applicant states that without acquiescing in the rejection or any statement made by the Examiner, Applicant has amended claim 1 to recite, in part, "wherein the cable retainer has a first end with a first opening for the optical fiber and a second end with a second opening for the optical fiber and the optical fiber is not perpendicular to a major surface of at least one of the first end and the second end of the cable retainer." [Emphasis added.] 
Applicant further states that in the rejection of claim 1, the Examiner relies on crimp band support tube 76 to allegedly teach the "the optical fiber is not perpendicular to a major surface of at least one end of the cable retainer," as recited in original claim 1.  The Examiner states that the largest outside surface of element 76 "is sloped with respect to the ends and thus the optical fiber 130, which extends through the central hole of the retainer 76, is not perpendicular to a major surface, which is sloped at the at least one end of the cable retainer." 
The examiner agrees with Applicant’s summary of the rejection.
Figure 6 of McDonald et al. is annotated below.  The examiner notes that the terms first end and second end may be alternatively switched as they are merely identifying two different ends.  Each of the first and second ends are three-dimensional ends of a three-dimensional cable retention member (76), wherein each of the first and second ends are defined by a respective end face and end outer surfaces adjacent the respective end faces, and wherein each of the first and second ends having openings therein.

    PNG
    media_image1.png
    385
    745
    media_image1.png
    Greyscale

The first end outer surface and the second end outer surface are major surfaces defining the first and second ends, and the optical fiber is not perpendicular to the first end out surface and the second end outer surface.  Thus, McDonald et al. anticipates claim 1.
Applicant further states that, the language of claim 1 defines an "end" of the cable retainer as either "a first end with a first opening" or "a second end with a second opening." 
As seen in Figure 6, annotated above, the first end and the second end of the cable retainer (76) includes a first end with a first opening and a second end with a second opening.
Applicant additionally states that the sloped outside surface of element 76 is not an "end", as the sloped outside surface does not define a first or second opening. 
The examiner disagrees.  The first end includes a first opening, a first end face, and a second outer wall surfaces.  The second end includes a second opening, a second end face, and a second outer wall surface. 
The sloped outside wall surfaces are major surfaces that define ends of the cable retainer (76; see Figure 6, annotated above).
Applicant explains that, instead, the openings of element 76 define ends which are perpendicular to the fiber that passes through them, and that Applicant has amended claim 1 in an effort to clarify the intent of the claim language and in the interest of advancing prosecution. The language "not perpendicular to a major surface of at least one end of the cable retainer" has been amended to recite "not perpendicular to a major surface of at least one of the first end and the second end of the cable retainer." Applicant explains that this amendment is supported in the specification at least in FIG. 20 and the corresponding detailed description, showing rounded edge first exit surface 2011 and rounded edge second exit surface 2012 defining an opening there-between and together defining "first end" 2001a. None of the major surfaces 2011 and 2012 are perpendicular to the optical fiber passing there-through. 
The examiner notes that Figure 20 illustrates one embodiment of the present invention, and is reproduced below for discussion.

    PNG
    media_image2.png
    249
    672
    media_image2.png
    Greyscale

The rounded edges (2011, 2012) form tapered surfaces of the opening that extend into the volume of the cable retainer (2030) at the first end, as illustrated in Figure 20.  These tapered surfaces (2011, 2012), extending into the volume of the cable retainer, define a portion of the first end (2001a) of the cable retainer (2030).  And,  in the same way that the tapered surfaces (2011, 2012) extending into the volume of the cable retention member (2030) form a portion of the first end (2001a), so does the outer wall of the cable retention member (2030) define a portion of the end (2001a)  of the cable retention member.  
As the specification does not clearly refer to any surface as a major surface of the cable retainer, the examiner had to interpret what the major surface the cable retainer was as best understood after reviewing the specification.  
Figure 18A illustrates a different embodiment with outer surfaces of the first and second ends, which form major surfaces of the first and second ends, which are not perpendicular to the optical fiber cable.  Figure 18 is reproduced below for discussion purposes.

    PNG
    media_image3.png
    211
    642
    media_image3.png
    Greyscale

Figure 18 illustrates major surfaces (1802, 1803) of the first and second ends of the cable retainer that are not perpendicular to the optical fiber.  
The language of claim 1 is broad enough to read on the embodiment of Figure 18A and the examiner believed that this was initially intended to be the claimed embodiment.  The specification does not clearly and specifically refer to any surfaces of a cable retainer as a major surface of an end of the cable retainer.  
The ends of a three dimensional object are necessarily three-dimensional.  The term first end does not specifically define a first end face.  And if the end surface defining the volume adjacent to a first end face does not define a first end, then a tapered surface extending into the volume also does not define a first end.  Thus, Applicant’s argument, that the curved outer surfaces adjacent the first and second end faces do not define a major surface of the first and second ends, is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874